Name: Commission Regulation (EC) No 1436/97 of 23 July 1997 amending Regulation (EEC) No 584/92 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Europe Agreements between the Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic
 Type: Regulation
 Subject Matter: processed agricultural produce;  European construction;  Europe
 Date Published: nan

 No L 196/60 EN Official Journal of the European Communities 24. 7. 97 COMMISSION REGULATION (EC) No 1436/97 of 23 July 1997 amending Regulation (EEC) No 584/92 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Europe Agreements between the Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3491 /93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States , of the one part, and the Republic of Hungary, of the other part ('), and in particular Article 1 thereof, tions (*), as last amended by Regulation (EC) No 2490/96 (% and in particular Article 8 thereof, Whereas Article 4 ( 1 ) of Commission Regulation (EEC) No 584/92 (7), as last amended by Regulation (EC) No 11 15/97 (8), stipulates that licence applications for the three months from 1 July to 30 September 1997 may only be lodged during a ten-day period starting 1 5 July; Whereas, in order to permit the application from 1 July 1997 of the results of the negotiations on the Additional Protocols to the Europe Agreements as regards the agri ­ cultural sector, in anticipation of the entry into force of the Additional Protocols themselves, Regulation (EC) No 3066/95 should be amended; whereas it was not possible for the Council to decide on the proposed amendment before 1 July 1997; whereas, therefore , because of the exceptional circumstances and in order to guarantee proper administration of the arrangements, the period for the lodging of licence applications for the third quarter of 1997 should be put back by 15 additional days; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to Council Regulation (EC) No 3492/93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States , of the one part, and the Republic of Poland, of the other part (2), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3296/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States , of the one part, and the Czech Republic of the other part f), and in particular Article 1 thereof, HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EC) No 3297/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States , of the one part, and the Slovak Republic, of the other part (4), and in particular Article 1 thereof, Article 1 In Article 4 ( 1 ) of Regulation (EEC) No 584/92, the last subparagraph is replaced by the following: 'However, for the three months from 1 July to 30 September 1997, licence applications may only be lodged during a period of 10 days commencing on 1 August.' Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonom ­ ous and transitional measure , of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round of Multilateral Trade Negotia ­ Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 319, 21 . 12 . 1993, p. 1 . (2) OJ No L 319 , 21 . 12 . 1993, p. 4 . P) OJ No L 341 , 30 . 12 . 1994, p. 14 . (s) OJ No L 328 , 30 . 12 . 1995, p. 31 . ( «) OJ No L 338 , 28 . 12 . 1996, p. 13 . 0 OJ No L 62, 7 . 3 . 1992, p. 34 . 8 OJ No L 163, 20 . 6 . 1997 , p. 1 .(4) OJ No L 341 , 30 . 12 . 1994, p . 17 . 24. 7. 97 EN Official Journal of the European Communities No L 196/61 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 July 1997. For the Commission Franz FISCHLER Member of the Commission